--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
EXHIBIT 10.5




AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


Coreen Sawdon




THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”) is made and entered into
as of the 31st day of December, 2008, by and between Shuffle Master, Inc., a
Minnesota corporation (the “Company”), and Coreen Sawdon (the “Employee”), a
resident of the State of Nevada.


RECITALS:


A.           The Company is in the business of developing, manufacturing,
distributing and otherwise commercializing gaming equipment, games (live,
electronic and simulated), operating systems for gaming equipment, and related
products and services throughout the United States and in Canada and other
countries (the “Business”).


B.           Company and Employee want to create an at-will employment
relationship that protects the Company with appropriate confidentiality and
non-compete covenants, and compensates the Employee for performing her
obligations appropriately.


C. The Company and Employee desire that Employee be employed by the Company on
the terms and conditions of this Agreement.


D.           The Employee and Company have previously entered into an employment
agreement dated as of October 16, 2007 (the “Previous Agreement”).


E.           The Company and the Employee desire to amend and restate the
Previous Agreement solely in order to make changes to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).




AGREEMENT


In consideration of the mutual promises contained herein, Employee and the
Company agree as follows:


1.           Employment.  The Company hereby employs Employee as its Senior Vice
President and Chief Accounting Officer reporting to the Chief Financial Officer
of the Company and indirectly to the Chair of the Board of Director’s Audit
Committee; provided however that if Employee is also the interim Chief Financial
Officer, then the Employee shall report directly to the Chief Executive Officer
and indirectly to the Chair of the Board of Director’s Audit Committee until
such time as a permanent Chief Financial Officer is appointed.  Employee shall
perform the normal duties of that position and as otherwise directed as
contained in Exhibit A.  Employee’s employment under this

 
1

--------------------------------------------------------------------------------

 

Agreement with the Company is for a term of two (2) years (the “Term”),
beginning on August 1, 2007 (the “Commencement Date”), through July 31, 2009.


2.           Salary, Bonus and Benefits.


a.  
From the Commencement Date through July 31, 2008, and retroactively to February
18, 2007, Employee shall be paid an annual base salary of Two Hundred Thousand
Dollars ($200,000.00), for the period January 1, 2007 through February 17, 2007,
Employee shall be paid an annual base salary of One Hundred Seventy-Seven
Thousand Six Hundred Seventy Five Dollars ($177,675.00) paid in the same
intervals as other Employees of the Company; and if employed through October 31,
2007, Employee will be eligible to receive an executive bonus in accordance with
the terms and conditions of the executive bonus program and/or the individual
performance bonus program authorized by the Board of Directors of the Company
(the “Board”) for other comparable senior vice president-level employees of the
Company for fiscal year 2007, with a bonus in a range of percentages, but with a
target bonus of 40% of Employee’s base salary.



b.  
During the second fiscal year of this Agreement, Employee will receive an
annualized base salary of no less than Two Hundred Thousand Dollars ($200,000),
and will also be eligible to participate in an executive bonus program and/or in
an individual performance bonus program that applies to other comparable senior
vice-president level employees of the Company as authorized by the Board, up to
a target bonus of 45% of Employee’s base salary.  Employee will not, however, be
eligible to participate in the Company’s non-executive bonus program.  Employee
acknowledges receipt of any bonuses or incentives applicable to fiscal years
2005 and 2006 and any equity grants promised to Employee in her Letter Agreement
with the Company, dated June 17, 2005.  Employee also acknowledges receipt of
5,000 restricted shares on July 17, 2007, in anticipation of this Agreement.



c.  
Any stock options or restricted stock units granted at any time to Employee
shall vest in accordance with the terms and conditions set forth in the
applicable grant by the Board and, as otherwise may be applicable, with any
relevant terms and conditions of the 2004 Equity Incentive Plan as amended (the
“Plan”).  Employee acknowledges that any option grants are at the sole
discretion of the Board.



d.  
Employee’s salary is set in the expectation that (except for vacation days and
holidays) Employee’s full time will be devoted to Employee’s duties hereunder.



e.  
During Employee’s employment with the Company, the Company will promptly pay or
reimburse Employee for reasonable travel, entertainment and other expenses
incurred by Employee in the furtherance of or in connection with the performance
of Employee’s duties.  Such reimbursement will be in accordance with Company
policies in existence from time to time.




 
2

--------------------------------------------------------------------------------

 

f.  
For as long as the Company makes the following benefits available to any
comparable senior vice president-level employees of the Company, Company agrees
to provide Employee with:



i.  
Club Sport Family membership;

ii.  
Premiere Care medical services.



g.  
Notwithstanding any other provision contained herein, Employee shall be and is
an employee “at will,” terminable at any time, with or without just cause or
notice.



3.           Outside Services or Consulting.  Employee shall devote Employee’s
full professional time and best professional efforts to the Company.  Employee
may render other professional or consulting services to other persons or
businesses from time to time during the Term, only if Employee meets all of the
following requirements:


a.  
The services do not interfere in any manner with the Employee’s ability to
fulfill all of her duties and obligations to the Company.



b.  
The services are not rendered to any business that may compete with the Company
in any area of the Business or do not otherwise violate paragraph 4 hereof.



c.  
The services do not relate to any products or services, which form part of the
Business.



d.  
Employee informs and obtains the consent of the Chief Executive Officer of the
Company.



4.           Non-competition.  In consideration of the provisions of this
Agreement, Employee hereby agrees that she shall not, during the term of her
full-time employment and for a period of twelve (12) months thereafter:


a.  
Directly or indirectly own, manage, operate, participate in, consult with or
work for any business, which is engaged in the Business anywhere in the United
States or Canada.



b.  
Either alone or in conjunction with any other person, partnership or business,
directly or indirectly, solicit, hire, or divert or attempt to solicit, hire or
divert any of the Employees, independent contractors, or agents of the Company
(or its affiliates or successors) to work for or represent any competitor of the
Company (or its affiliates or successors), or to call upon any of the customers
of the Company (or its affiliates or successors).



c.  
Directly or indirectly provide any services to any person, company or entity,
which is engaged in the Business anywhere in the United States or Canada.



5.           Confidentiality; Inventions.


a.  
Employee shall fully and promptly disclose to the Company all inventions,
discoveries, software and writings that Employee may make, conceive, discover,
develop or reduce to practice either solely or jointly with others during
Employee’s employment with the


 
3

--------------------------------------------------------------------------------

 

b.  
Company, whether or not during usual work hours.  Employee agrees that all such
inventions, discoveries, software and writing shall be and remain the sole and
exclusive property of the Company, and Employee hereby agrees to assign, and
hereby assigns all of Employee’s right, title and interest in and to any such
inventions, discoveries, software and writings to the Company.  Employee agrees
to keep complete records of such inventions, discoveries, software and writings,
which records shall be and remain the sole property of the Company, and to
execute and deliver, either during or after Employee’s employment with the
Company, such documents as the Company shall deem necessary or desirable to
obtain such letters patent, utility models, inventor’s certificates, copyrights,
trademarks or other appropriate legal rights of the United States and foreign
countries as the Company may, in its sole discretion, elect, and to vest title
thereto in the Company, its successors, assigns, or nominees.



c.  
“Inventions,” as used herein, shall include inventions, discoveries,
improvements, ideas and conceptions, developments and designs, whether or not
patentable, tested, reduced to practice, subject to copyright or other rights or
forms of protection, or relating to data processing, communications, computer
software systems, programs and procedures.



d.  
Employee understands that all copyrightable work that Employee may create while
employed by the Company is a “work made for hire,” and that the Company is the
owner of the copyright therein.  Employee hereby assigns all right, title and
interest to the copyright therein to the Company.



e.  
Employee has no inventions, improvements, discoveries, software or writings
useful to the Company or its subsidiaries or affiliates in the normal course of
business, which were conceived, made or written prior to the date of this
Agreement.



f.  
Employee will not publish or otherwise disclose, either during or after
Employee’s employment with the Company, any published or proprietary or
confidential information or secret relating to the Company, the Business, the
Company’s operations or the Company’s products or services.  Employee will not
publish or otherwise disclose proprietary or confidential information of others
to which Employee has had access or obtained knowledge in the course of
Employee’s employment with the Company.  Upon termination of Employee’s
employment with the Company, Employee will not, without the prior written
consent of the Company, retain or take with Employee any drawing, writing or
other record in any form or nature which relates to any of the foregoing.



g.  
Employee understands that Employee’s employment with the Company creates a
relationship of trust and confidence between Employee and the Company.  Employee
understands that Employee may encounter information in the performance of
Employee’s duties that is confidential to the Company or its customers.  For the
Term hereof, and until the information falls into the public domain, Employee
agrees to maintain in confidence all information pertaining to the Business or
the Company to which Employee has access including, but not limited to,
information relating to the Company’s products, inventions, trade secrets, know
how, systems, formulas, processes, compositions, customer information and lists,
research projects, data processing and computer software techniques, programs
and systems, costs, sales volume or strategy, pricing, profitability, plans,
marketing strategy, expansion or acquisition or divestiture


 
4

--------------------------------------------------------------------------------

 

h.  
plans or strategy and information of similar nature received from others with
whom the Company does business.  Employee agrees not to use, communicate or
disclose or authorize any other person to use, communicate or disclose such
information orally, in writing, or by publication, either during Employee’s
employment with the Company or thereafter except as expressly authorized in
writing by the Company unless and until such information becomes generally known
in the relevant trade to which it relates without fault on Employee’s part, or
as required by law.



6.           Termination or Non-Extension by Company Without Just Cause


a.  
Employee’s employment by the Company is “at will” therefore, subject to the
terms and conditions hereof, the Company may terminate Employee’s full-time
employment at any time either with or without just cause. In the event of any
termination of Employee’s full-time employment with the Company without just
cause, or in the event that Employee’s full-time employment is not extended or
renewed beyond the Term on terms at least as favorable to Employee as Employee
is receiving during the last year of the Term, then Employee will remain bound
to the covenants not to compete and confidentiality obligations of paragraphs 4
and 5 of this Agreement, according to their terms, and, subject to Section 26,
each one of the following shall apply:



i. Employee shall be paid an amount equal to one-half of her then annual base
salary, paid over a period of twelve (12) months from Employee’s termination, in
equal monthly installments and at the same intervals as other Employees of the
Company are then being paid their base salaries;


ii. Employee shall continue to receive, during the twelve (12) months from
Employee’s termination, all medical insurance and any other benefits (except for
the benefit in paragraph 2(f)(i)) or insurance coverages which Employee would
have received had her employment not been so terminated, or not extended,
provided however, if the Employee is not eligible for said medical insurance,
the Company shall pay the COBRA premiums for continuation coverage during the
said twelve (12) month period;


iii. Employee shall receive additional compensation for her covenant not to
compete equal to the average annual bonus which Employee has received for the
three most recent fiscal years during which Employee was employed, provided
however that if Employee has not been employed for three full fiscal years, then
the Company shall use the actual number of full fiscal years that the Employee
was employed; and if the Employee has not been employed for a full fiscal year,
than the Company shall use the bonus amount, if any, paid to Employee (but
annualized for a full fiscal year) from the most recent partial  fiscal year for
which the Employee was entitled to a bonus under this Agreement, and the amount
due under this paragraph 6(a)(iii) shall be paid in the same intervals as other
Employees of the Company are then being paid their base salaries;


iv. Notwithstanding anything else contained herein to the contrary, during the
12-month period referred to in this paragraph 6, Employee shall be available to
perform services as a part-time employee of the Company and, subject to
Employee’s other professional duties, shall be available to the Chief Financial
Officer of the Company,

 
5

--------------------------------------------------------------------------------

 

v. provided, however, that, for the avoidance of doubt, the Employee shall
perform services during such 12 month period at a level of no more than 20
percent of the average level of bona fide services the Employee performed over
the immediately preceding 36 month period such that the Employee shall have
incurred a “separation from service” within the meaning of Section 1.409A-1(h)
of the Department of Treasury Regulations on the date of the Employee’s
termination of employment.


b.  
For purposes hereof, any of the following acts or events shall, at Employee’s
option, constitute a termination without just cause under this paragraph 6
(provided, however, that such termination occurs on or within two years of such
acts or events):



i. any material diminution or reduction of Employee’s title, position, duties or
responsibilities, except as caused by the acts or omissions of Employee; or


ii. any material breach by Company of this Agreement.  .


For purposes of this Agreement, a termination without just cause shall not be
deemed to have occurred unless Employee provides the Company with notice of the
events described above within 90 days of the existence of the events, and the
Company is provided at least 30 days to cure the condition.


c.  
In the event that, at the end of the Term, the Company elects not to extend or
renew Employee’s full-time employment beyond the Term on terms at least
favorably to Employee as Employee is receiving during the last fiscal year of
the Term, then such non-renewal shall be treated as a termination without
cause.  In such case, the provisions of paragraphs 6(a)(i) through (iv) shall
apply and Employee shall be bound to the provisions of paragraphs 4 and 5 hereof
for the period of time during which Employee is being paid pursuant to paragraph
6(a).



7.           Early Termination by Company for Just Cause.  The Company may
terminate Employee for just cause.  In the event the Company terminates the
Employee for just cause, the Employee will remain bound under the provisions of
paragraphs 4 and 5, but will not be entitled to any compensation or benefits
following her termination of employment under this Agreement.  Termination for
“just cause” shall mean any of the following (and none of the following shall be
interpreted as cumulative):


a.  
dishonesty as to a matter which is materially injurious to the Company;



b.  
the commission of a willful act or omission intended or likely to materially
injure the business of the Company;



c.  
a violation of any of the material provisions of Sections 4 and/or 5 hereof;



d.  
a determination in good faith by the CFO or the Board that the Employee has
failed to make a good faith effort to fully perform her duties as assigned by
either the CFO or the Board, which is not remedied by the Employee within
fifteen (15) days following the CFO’s or the Board’s written notice stating such
alleged failure;


 
6

--------------------------------------------------------------------------------

 

the Employee is repeatedly inattentive to her duties pursuant to this Agreement
and has received written notice of same and, if curable, has failed to so cure
within 15 days of such written notice;


e.  
the Employee fails or is unable to become licensed in any jurisdiction where
licensing is required, or once licensed, any loss or suspension thereof;



8.           Voluntary Termination by Employee.


a.  
In the event Employee voluntarily terminates her employment with the Company,
Employee will remain bound under the provisions of paragraphs 4 and 5 hereof,
but will not be entitled to receive any compensation and benefits following her
termination of employment except for any payments or benefits required by law.



b.  
Voluntary termination means an intentional termination by the Employee without
good reason and without pressure by the Company; and further, provided that
there was not a material breach of this Agreement by the Company, prior to any
such termination which remains uncured.



9.           Cooperation with Change in Control.  Employee will reasonably
cooperate with the Company in the event of a Change in Control.
 
10.           No Conflicting Agreements.  Employee has the right to enter into
this Agreement, and hereby confirms Employee has no contractual or other
impediments to the performance of Employee’s obligations including, without
limitation, any non-competition or similar agreement in favor of any other
person or entity.
 
11.           Company Policies.  During the term of Employee’s employment,
Employee shall engage in no activity or employment which may conflict with the
interest of the Company, and Employee shall comply with all policies and
procedures of the Company including, without limitation, all policies and
procedures pertaining to ethics.
 
12.           Independent Covenants.  The covenants and agreements on the part
of the Employee contained in paragraphs 4 and 5 hereof shall be construed as
agreements independent of any other provision in this Agreement; thus, it is
agreed that the relief for any claim or cause of action of the Employee against
the Company, whether predicated on this Agreement or otherwise, shall be
measured in damages and shall not constitute a defense or bar to enforcement by
the Company of those covenants and agreements.
 
13.           Injunctive Relief; Attorneys’ Fees.  In recognition of the
irreparable harm that a violation by Employee of any of the covenants contained
in either paragraphs 4 or 5 hereof would cause the Company, the Employee agrees
that, in addition to any other relief afforded by law, an injunction (both
temporary and permanent) against such violation or violations may be issued
against him or her and every other person and entity concerned thereby, it being
the understanding of the parties that both damages and an injunction shall be
proper modes of relief and are not to be considered alternative
remedies.  Employee consents to the issuance of such injunctive relief without
the posting of a bond or other security.  In the event of any such alleged
violation, THE LOSING PARTY AGREES TO PAY THE COSTS, EXPENSES AND REASONABLE
ATTORNEYS’ FEES INCURRED BY THE PREVAILING PARTY IN PURSUING OR DEFENDING ANY OF
 

 
7

--------------------------------------------------------------------------------

 

ITS RIGHTS WITH RESPECT TO SUCH ALLEGED VIOLATIONS, IN ADDITION TO THE ACTUAL
DAMAGES SUSTAINED BY THE PREVAILING PARTY AS A RESULT THEREOF.
 
14.           Notice.  Any notice sent by registered mail to the last known
address of the party to whom such notice is to be given shall satisfy the
requirements of notice in this Agreement.
 
15.           Entire Agreement.  This Agreement is the entire agreement of the
parties hereto concerning the subject matter hereof and supersedes and replaces
in its entirety any oral or written existing agreements or understandings
between the Company and the Employee relating generally to the same subject
matter.  Company and Employee hereby acknowledge that there are no agreements or
understandings of any nature, oral or written, regarding Employee’s employment,
apart from this Agreement, and Employee acknowledges that no promises or
agreements not contained in this Agreement have been made or offered by the
Company.
 
16.           Severability.  It is agreed and understood by the parties hereto
that if any provision of this Agreement should be determined by an arbitrator or
court to be unenforceable in whole or in part, it shall be deemed modified to
the minimum extent necessary to make it reasonable and enforceable under the
circumstances, and the court shall be authorized by the parties to reform this
Agreement in the least way necessary in order to make it reasonable and
enforceable.
 
17.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada, without giving effect to the
principles of conflicts of laws thereof.
 
18.           Heirs, Successors and Assigns. The terms, conditions, obligations,
agreements and covenants hereof shall extend to, be binding upon, and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors, assigns, and/or acquirers, including any entity
which acquires, merges with, or obtain control of the Company.
 
19.           Waiver of Breach.  The waiver by either the Company or the
Employee of any breach of any provision of this Agreement shall not operate as
or be deemed a waiver of any subsequent breach by either the Company or the
Employee.
 
21.           Dispute Resolution.  Except for the Company’s right (either
pursuant to paragraph 13 hereof or otherwise) to injunctive relief to enforce
the provisions of paragraphs 4 and 5 hereof, the exclusive forum for the
resolution of any dispute arising under this Agreement or any question of
interpretation regarding the provisions of this Agreement (other than disputes
relative to paragraphs 4 or 5 hereof) shall be resolved by arbitration, to be
held in Clark County, Nevada, in accordance with the rules of the American
Arbitration Association.  Such arbitration shall be before an arbitrator, who
must be a member of the National Academy of Arbitrators; chosen in accordance
with the rules then in effect, of the American Arbitration Association.  In the
event the Employee and Company fails within a reasonable period of time to agree
on an arbitrator, the arbitrator shall be chosen by the American Arbitration
Association.  The decision of the arbitrator shall be final, conclusive and
binding upon the Company and Employee.
 
22.           Amendment.  This Agreement may be amended only by a document in
writing signed by both the Employee and an officer of the Company, and no course
of dealing or conduct of the Company shall constitute a waiver of any of the
provisions of this Agreement.
 

 
8

--------------------------------------------------------------------------------

 

23.           Fees and Costs.  In any action bought by one party against the
other pursuant to this Agreement or in the event of any dispute over the meaning
of this Agreement, the successful party, in addition to recovering its awarded
damages and other relief, shall be entitled to recover its attorney’s fees and
costs from the unsuccessful party.
 


24.           Non-Disparagement and Cooperation.
 
a.  
During any period of time wherein the Company is paying any base salary to
Employee, whether during the Term hereof or during any time after the
termination or expiration of this Agreement, and for a period of three (3) years
thereafter, Employee shall not disparage or otherwise make any negative comments
about the Company, its policies, products, Employees or management.  The Company
may enforce these non-disparagement provisions by resort to injunctive relief as
set forth in paragraph 13, in addition to any other damages that it may be
entitled to under this Agreement or otherwise at law.



b.  
Employee agrees to fully cooperate with the Company and its affiliates during
the entire scope and duration of any litigation or administrative proceedings
involving any matters with which Employee was involved during Employee's
employment with the Company.



c.  
In the event Employee is contacted by parties or their legal counsel involved in
litigation adverse to the Company or its affiliates, Employee (i) agrees to
provide notice of such contact as soon as practicable; and (ii) acknowledges
that any communication with or in the presence of legal counsel for the Company
(including without limitation the Company's outside legal counsel, the Company's
inside legal counsel, and legal counsel of each related or affiliated entity of
the Company) shall be privileged to the extent recognized by law and, further,
will not do anything to waive such privilege unless and until a court of
competent jurisdiction decides that the communication is not privileged.  In the
event the existence or scope of the privileged communication is subject to legal
challenge, then the Company must either waive the privilege or pursue litigation
to protect the privilege at the Company's sole expense.



25.           D & O Policy.  During Employee’s employment with the Company under
this Agreement, the Company shall maintain director and officer liability
insurance in reasonable scope and amounts which insurance will cover Employee.


26.           Section 409A Compliance.


a.  
This Agreement is intended to comply with Section 409A of the Code (to the
extent applicable) and, to the extent it would not adversely impact the Company,
the Company agrees to interpret, apply and administer this Agreement in a manner
necessary to comply with such requirements and without resulting in any
diminution in the value of payments or benefits to the Employee. Notwithstanding
any other provisions of this Agreement, the Company does not guarantee that
payments will be exempt or comply with Section 409A of the Code, nor will the
Company indemnify, defend or hold harmless Employee with respect to the tax
consequences of any such failure.

 

 
9

--------------------------------------------------------------------------------

 

b.  
It is intended that (i) each installment of the payments provided under this
Agreement is a separate “payment” for purposes of Section 409A of the Code, (ii)
that the payments satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A of the Code provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v) and (iii) all amounts
set forth in Section 6 shall be payable only upon a termination of the
Employee’s employment that constitutes a “separation from service” within the
meaning of Treasury Regulation 1.409A-1(h).

 
c.  
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date the Employee’s employment with the Company
terminates, the Employee is a “specified employee” (as such term is defined
under Treasury Regulation 1.409A-1(i)(1)) of the Company and (ii) that any
payments to be provided to the Employee pursuant to this Agreement are or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A of the Code if provided
at the time otherwise required under this Agreement then such payments shall be
delayed until the date that is six months after the date of the Employee’s
“separation from service” with the Company, or, if earlier, the date of the
Employee’s death.  Any payments delayed pursuant to this Section 26 shall be
made in a lump sum on the first day of the seventh month following the
Employee’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)), or, if earlier, the date of the Employee’s death.

 
d.  
To the extent that any reimbursement, fringe benefit or other, similar plan or
arrangement in which the Employee participates during the term of Employee’s
employment under this Agreement or thereafter provides for a "deferral of
compensation" within the meaning of Section 409A of the Code, (i) the amount
eligible for reimbursement or payment under such plan or arrangement in one
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid), and (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.

 



 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.




EMPLOYER:
 
EMPLOYEE:
 
SHUFFLE MASTER, INC.
 
 
COREEN SAWDON
 
 
BY:   /s/ Mark L. Yoseloff
 
 
 
BY:   /s/ Coreen Sawdon
 
ITS:  Chief Executive Officer
   







APPROVED:
   
 
COMPENSATION COMMITTEE
   
 
 
BY:   /s/ Lou Castle
   
 
ITS:  Chairman
   






 
11

--------------------------------------------------------------------------------

 
